Citation Nr: 9932652	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  97-03 853A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to waiver of an overpayment in compensation 
benefits.

(The issue of entitlement to restoration of a 100 percent 
disability rating for depressive neurosis, effective from 
April 1, 1983, will be the subject of a separate decision).


REPRESENTATION

Appellant represented by:	Armando A. Cardona, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and son



ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant served on active duty from December 1950 to 
December 1952.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1996 decision of the Committee on 
Waivers and Compromises (the Committee) of the San Juan, 
Puerto Rico, Department of Veterans Affairs (VA) Regional 
Office (RO).


REMAND

The overpayment of compensation benefits was created in June 
1984 as a result of an administrative decision that 
determined the appellant committed fraud in receiving 
compensation benefits at the total disability rate (100 
percent) based on individual unemployability (TDIU).  At that 
time, his TDIU was terminated retroactively to the date it 
was granted, January 14, 1974, creating an overpayment in the 
amount of $57,069.93.  However, an audit of the appellant's 
compensation account conducted in August 1995 reduced the 
overpayment to $4,358.17.  This action was taken as a result 
of a Hearing Officer's decision in May 1995 which restored 
the 100 percent rating for the appellant's neuropsychiatric 
(NP) disorder effective from September 9, 1980 to March 31, 
1983, and 30 percent from April 1, 1983, pursuant to the 
Giusti Bravo stipulation and order.  See Fernando Giusti 
Bravo, et. al., (Giusti Bravo) v. U. S. Department of 
Veterans Affairs, et al., Civ. No. 87-0590 (D.P.R.) (CCC).  
In November 1995, the RO concluded that anti-overpayment 
creation provisions applicable to all Giusti Bravo 
settlements did not apply to the TDIU overpayment created in 
this case because the compensation benefits paid to the 
appellant based on TDIU prior to September 9, 1980, were 
fraudulently received by him in violation of 38 C.F.R. 
§§ 1.902 and 3.500(k), provisions for which the Giusti Bravo 
settlement stipulated as exceptions to the general anti-
overpayment creation rule for all rating decisions issued 
after January 8, 1982, which were vacated by the settlement.  
The RO essentially concluded that its June 1984 
administrative decision was not subject to the vacatur of 
rating decisions issued after January 8, 1982 by the Giusti 
Bravo settlement pursuant to Paragraph 25 of the settlement.

The appellant appealed the RO's ruling on this matter in 
December 1995, but after issuance of the statement of the 
case in January 1996, he did not perfect an appeal.  Hence, 
the only issue before the Board on the overpayment claim is 
waiver of the debt, which as indicated above, was appealed 
from the Committee's May 1996 decision.  The Committee 
concluded that waiver was not appropriate based on 
misrepresentation of a material fact, and notwithstanding the 
August 1995 audit, the Committee's decision indicated that 
the outstanding debt was still $57,069.83.

Nevertheless, the Board finds that additional development of 
the appellate record is necessary.  Review of the record 
shows that as a result of the latest Giusti Bravo special 
neuropsychiatric rating decision issued in April 1997, the 
appellant's NP disorder was restored to 50 percent from April 
1, 1983.  Hence, as the record now stands, he was entitled to 
70 percent rating for his NP disorder from January 14, 1974 
to September 8, 1990, a 100 percent rating for the disorder 
from September 9, 1980 to March 31, 1983, and the 
aforementioned 50 percent rating thereafter.  As stated above 
in the preceding paragraph, his TDIU rating which had 
previously been in effect from January 14, 1974 to September 
8, 1980, was retroactively terminated in an October 1983 
rating decision and based on the June 1984 administrative 
decision, found to have been fraudulently received by the 
appellant.

In view of the above, the Board believes that the relevant 
overpayment period for the TDIU benefits fraudulently 
received should be from January 14, 1974 to September 8, 
1980, and that the amount of the debt should be the 
difference between what he was legally entitled to during 
that period (the 70 percent rating for his NP disorder) and 
the amounts he was actually paid at the TDIU (100 percent) 
rate.  Hence, it is unclear how the Giusti Bravo restoration 
awards of the 30 and than 50 percent ratings from the April 
1, 1983 evaluation date factor in the creation of this 
overpayment.  Accordingly, in view of the confusion created 
in this case between the amount of the debt indicated by the 
August 1995 audit and the amount indicated in the Committee's 
May 1996 decision, the Board will request that a paid-and-due 
audit to ascertain the appropriate debt creation period and 
the correct amount created therein.

Therefore, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following action:

1.  The RO should prepare a paid-and-due 
audit of the overpayment of compensation 
benefits to the appellant.  The RO should 
specifically determine the correct period 
for the overpayment in question, and 
based thereon, calculate the amounts of 
compensation that were actually paid to 
the appellant during the appropriate 
period and the amounts of compensation he 
was actually due during such period.

2.  The appellant and his representative 
should be advised of the RO's 
determination as to the calculation of 
the overpayment of compensation benefits 
for the period in question and, in this 
regard, they should be provided a copy of 
the RO's paid-and-due audit report.  In 
connection with this action, the RO 
should ask the appellant whether he 
wishes to submit any additional 
information that pertains to the proper 
calculation of the overpayment.

3.  Thereafter, the Committee should 
readjudicate the waiver issue and in 
connection therewith, discuss all 
evidence received since the February 1997 
statement of the case.  If the 
determination remains adverse, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


